Proceeding pursuant to CPLR article 78 to review a determination of the respondent, George D. Marlow, dated September 9, 1994, which, after a hearing, denied the petitioner’s application for a pistol permit.
Adjudged that the determination is confirmed, and the proceeding is dismissed on the merits, without costs or disbursements.
The petitioner admitted at the hearing that he had been arrested four times between 1979 and the end of 1984 for offenses such as assault and disorderly conduct. We, therefore, conclude that the respondent had good cause to deny the petitioner’s application for a pistol permit (see, Matter of Fromson v Nelson, 178 AD2d 479). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.